EXHIBIT 10.3

SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), made and entered
into as of November 6, 2007, is by and between Quantum Fuel Systems Technologies
Worldwide, Inc., a Delaware corporation (the “Borrower”), the Lenders party to
the Credit Agreement (as defined below), and WB QT, LLC, a Delaware limited
liability company, a Lender and as agent for the Lenders (in such capacity, the
“Agent”).

RECITALS

1. The Lenders, the Agent and the Borrower entered into a Credit Agreement dated
as of January 31, 2007, as amended by a First Amendment to Credit Agreement
dated as of September 13, 2007 (as so amended, the “Credit Agreement”); and

2. The Borrower desires to amend certain provisions of the Credit Agreement, and
the Lenders have agreed to make such amendments, subject to the terms and
conditions set forth in this Amendment.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby covenant and agree to
be bound as follows:

Section 1. Capitalized Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement,
unless the context shall otherwise require.

Section 2. Amendments. The Credit Agreement is hereby amended as follows:

2.1 Limitation on Debt. Section 6.1 of the Credit Agreement is amended by
deleting the period at the end of clause (m) and by substituting in lieu thereof
the clause “; and” and by inserting the following new clause (n) at the end
thereof to read in its entirety as follows:

(n) all indebtedness, liabilities and obligations of TecStar Automotive Group to
WB QT, LLC of every kind, nature or description, including without limitation
any amounts owing by Tecstar Automotive Group, Inc. to WB QT, LLC pursuant to
that certain promissory note dated as of November 6, 2007 in the original
principal amount of $5,000,000.

2.2 Limitation on Guarantee Obligations. Section 6.3 of the Credit Agreement is
amended by deleting the period at the end of clause (c) and by substituting



--------------------------------------------------------------------------------

in lieu thereof the clause “, and” and by inserting the following new clause
(d) at the end thereof to read in its entirety as follows:

(e) Guarantee Obligations arising under that certain Guaranty dated as of
November 6, 2007 executed by the Borrower in favor of WB QT, LLC.

Section 3. Effectiveness of Amendments. The amendments contained in this
Amendment shall become effective upon delivery by the Borrower of, and
compliance by the Borrower with, the following:

3.1 This Amendment, duly executed by the Borrower.

3.2 A copy of the resolutions of the Board of Directors of the Borrower
authorizing the execution, delivery and performance of this Amendment (with a
copy of the final resolutions provided promptly upon the Board of Director’s
approval of the minutes) certified as true and accurate by its Secretary or
Assistant Secretary, along with a certification by such Secretary or Assistant
Secretary (i) certifying that there has been no amendment to the Certificate of
Incorporation or Bylaws of the Borrower since true and accurate copies of the
same were delivered to the Agent with a certificate of the Secretary of the
Borrower dated January 31, 2007, except for the amendment to the Certificate of
Incorporation previously provided to the Agent and (ii) identifying each officer
of the Borrower authorized to execute this Amendment and any other instrument or
agreement executed by the Borrower in connection with this Amendment
(collectively, the “Amendment Documents”), and certifying as to specimens of
such officer’s signature and such officer’s incumbency in such offices as such
officer holds.

3.3 A Reaffirmation of Security Documents in the form of Exhibit A attached to
this Amendment, duly executed by the Guarantors.

3.4 Certified copies of all documents evidencing any necessary corporate action,
consent or governmental or regulatory approval (if any) with respect to this
Amendment.

3.5 The Borrower shall have satisfied such other conditions as specified by the
Agent, including payment of all unpaid legal fees and expenses incurred by the
Agent through the date of this Amendment in connection with the Credit Agreement
and the Amendment Documents.

Section 4. Representations, Warranties, Authority, No Adverse Claim.

4.1 Reassertion of Representations and Warranties, No Default. The Borrower
hereby represents that on and as of the date hereof and after giving effect to
this Amendment (a) all of the representations and warranties contained in the
Credit Agreement are true, correct and complete in all respects as of the date
hereof as though made on and as of such date, except for those representatives
and warranties that were expressly made only as of a specific date and changes
permitted by the terms of the

 

- 2 -



--------------------------------------------------------------------------------

Credit Agreement, and (b) there will exist no Default or Event of Default under
the Credit Agreement as amended by this Amendment on such date which has not
been waived by the Lenders.

4.2 Authority, No Conflict, No Consent Required. The Borrower represents and
warrants that the Borrower has the power and legal right and authority to enter
into the Amendment Documents and has duly authorized as appropriate the
execution and delivery of the Amendment Documents and other agreements and
documents executed and delivered by the Borrower in connection herewith or
therewith by proper corporate action, and none of the Amendment Documents nor
the agreements contained herein or therein contravenes or constitutes a default
under any agreement, instrument or indenture to which the Borrower is a party or
a signatory or a provision of the Borrower’s Certificate of Incorporation,
Bylaws or any other agreement or requirement of law, or result in the imposition
of any Lien on any of its property under any agreement binding on or applicable
to the Borrower or any of its property except, if any, in favor of the Lenders.
The Borrower represents and warrants that no consent, approval or authorization
of or registration or declaration with any Person, including but not limited to
any governmental authority, is required in connection with the execution and
delivery by the Borrower of the Amendment Documents or other agreements and
documents executed and delivered by the Borrower in connection therewith or the
performance of obligations of the Borrower therein described, except for those
which the Borrower has obtained or provided and as to which the Borrower has
delivered certified copies of documents evidencing each such action to the
Lenders.

4.3 No Adverse Claim. The Borrower warrants, acknowledges and agrees that no
events have taken place and no circumstances exist at the date hereof which
would give the Borrower a basis to assert a defense, offset or counterclaim to
any claim of the Lenders with respect to the Obligations.

Section 5. Affirmation of Credit Agreement, Further References, Affirmation of
Security Interest. Each Lender and the Borrower each acknowledge and affirm that
the Credit Agreement, as hereby amended, is hereby ratified and confirmed in all
respects and all terms, conditions and provisions of the Credit Agreement,
except as amended by this Amendment, shall remain unmodified and in full force
and effect. All references in any document or instrument to the Credit Agreement
are hereby amended and shall refer to the Credit Agreement as amended by this
Amendment. The Borrower confirms to the Lenders that the Obligations are and
continue to be secured by the security interest granted by the Borrower in favor
of the Lenders under the Security Agreement, the Pledge Agreement and the
Mortgage, and all of the terms, conditions, provisions, agreements,
requirements, promises, obligations, duties, covenants and representations of
the Borrower under such documents and any and all other documents and agreements
entered into with respect to the obligations under the Credit Agreement are
incorporated herein by reference and are hereby ratified and affirmed in all
respects by the Borrower.

 

- 3 -



--------------------------------------------------------------------------------

Section 6. Merger and Integration, Superseding Effect. This Amendment, from and
after the date hereof, embodies the entire agreement and understanding between
the parties hereto and supersedes and has merged into this Amendment all prior
oral and written agreements on the same subjects by and between the parties
hereto with the effect that this Amendment, shall control with respect to the
specific subjects hereof and thereof.

Section 7. Severability. Whenever possible, each provision of this Amendment and
the other Amendment Documents and any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto shall be
interpreted in such manner as to be effective, valid and enforceable under the
applicable law of any jurisdiction, but, if any provision of this Amendment, the
other Amendment Documents or any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto shall be held to be
prohibited, invalid or unenforceable under the applicable law, such provision
shall be ineffective in such jurisdiction only to the extent of such
prohibition, invalidity or unenforceability, without invalidating or rendering
unenforceable the remainder of such provision or the remaining provisions of
this Amendment, the other Amendment Documents or any other statement, instrument
or transaction contemplated hereby or thereby or relating hereto or thereto in
such jurisdiction, or affecting the effectiveness, validity or enforceability of
such provision in any other jurisdiction.

Section 8. Successors. The Amendment Documents shall be binding upon the
Borrower and the Lenders and their respective successors and assigns, and shall
inure to the benefit of the Borrower and the Lenders and the successors and
assigns of the Lenders.

Section 9. Legal Expenses. As provided in Section 11.5 of the Credit Agreement,
the Borrower agrees to reimburse the Agent, upon execution of this Amendment,
for all reasonable out-of-pocket expenses (including attorney fees and legal
expenses of Dorsey & Whitney LLP, counsel for the Agent) incurred in connection
with the Credit Agreement, including in connection with the negotiation,
preparation and execution of the Amendment Documents and all other documents
negotiated, prepared and executed in connection with the Amendment Documents,
and in enforcing the obligations of the Borrower under the Amendment Documents,
and to pay and save the Lenders harmless from all liability for, any stamp or
other taxes which may be payable with respect to the execution or delivery of
the Amendment Documents, which obligations of the Borrower shall survive any
termination of the Credit Agreement.

Section 10. Headings. The headings of various sections of this Amendment have
been inserted for reference only and shall not be deemed to be a part of this
Amendment.

Section 11. Counterparts. The Amendment Documents may be executed in several
counterparts as deemed necessary or convenient, each of which, when so executed,
shall be deemed an original, provided that all such counterparts shall be
regarded as one and the same document, and either party to the Amendment
Documents may execute any such agreement by executing a counterpart of such
agreement.

 

- 4 -



--------------------------------------------------------------------------------

Section 12. Governing Law. THE AMENDMENT DOCUMENTS SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF
LAW PRINCIPLES THEREOF.

[The remainder of this page is intentionally left blank.]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date and year first above written.

BORROWER:

 

QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC. By:   /s/ W. Brian Olson Name:
  W. Brian Olson Title:   CFO

LENDER:

 

WB QT, LLC By:   /s/ Andrew J. Redleaf Name:   Andrew J. Redleaf Title:  
Director - CEO

[Signature Page to Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A TO

SECOND AMENDMENT

TO CREDIT AGREEMENT

REAFFIRMATION OF SECURITY DOCUMENTS

THIS REAFFIRMATION OF SECURITY DOCUMENTS dated as of November 6, 2007 (the
“Reaffirmation”) is made by CLASSIC DESIGN CONCEPTS, LLC, an Indiana limited
liability company, PERFORMANCE CONCEPTS, LLC, a Michigan limited liability
company (“Performance Concepts”), POWERTRAIN INTEGRATION, LLC, an Indiana
limited liability company, REGENCY CONVERSIONS, LLC, a Michigan limited
liability company, STARCRAFT AUTOMOTIVE GROUP, INC., an Indiana corporation,
TECSTAR, L.P., an Indiana limited partnership (“Tecstar”), TECSTAR AUTOMOTIVE
GROUP, INC., an Indiana corporation (“Tecstar Automotive Group”), TECSTAR
PARTNERS, LLC, an Indiana limited liability company (“Tecstar Partners”), TROY
TOOLING, LLC, a Michigan limited liability company, UNIQUE PERFORMANCE CONCEPTS,
LLC, a Michigan limited liability company, WHEEL TO WHEEL, LLC, an Indiana
limited liability company (“Wheel to Wheel”) and WHEEL TO WHEEL POWERTRAIN, LLC,
an Indiana limited liability company (each, a “Grantor” and collectively, the
“Grantors”) in favor of WB QT, LLC, a Delaware limited liability company, as
agent (in such capacity, the “Agent”) to the lenders (the “Lenders”) from time
to time party to the Credit Agreement defined below.

RECITALS

A. Quantum Fuel Systems Technologies Worldwide, Inc. (the “Borrower”), the Agent
and the Lenders have entered into a Credit Agreement dated as January 31, 2007,
as amended by a First Amendment to Credit Agreement dated as of September 13,
2007 (as so amended, the “Credit Agreement”) pursuant to which the Lenders have
agreed to extend credit to the Borrower.

B. In connection with the Credit Agreement, the Grantors executed a Guaranty
dated as of January 31, 2007, in favor of the Agent (the “Guaranty”).

C. In connection with the Credit Agreement, the Grantors executed a Security
Agreement dated as of January 31, 2007, in favor of the Agent (as amended, the
“Security Agreement”).

D. In connection with the Credit Agreement, each of Tecstar Automotive Group,
Wheel to Wheel, Tecstar Partners, Tecstar and Performance Concepts executed a
Pledge Agreement dated as of January 31, 2007, in favor of the Agent (as
amended, the “Pledge Agreement”).

E. In connection with the Credit Agreement, Wheel to Wheel executed a Mortgage
dated as of January 31, 2007, in favor of the Agent (the “Mortgage” and
collectively with the Guaranty, the Security Agreement and the Pledge Agreement,
the “Security Documents”, each, a “Security Document”).



--------------------------------------------------------------------------------

F. Pursuant to a Second Amendment to Credit Agreement dated concurrently
herewith between the Borrower and the Lenders (the “Second Amendment”), the
Borrower has requested that the Lenders agree to amend the Credit Agreement.

G. It is a condition to the Lenders entering into the Second Amendment that the
Grantors execute this Reaffirmation.

NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged by the Grantors, it is agreed as follows:

TERMS

1. Consent: Reaffirmation: Acknowledgement. Each Grantor hereby consents to the
execution and delivery by the Borrower, the Agent and the Lenders of the Second
Amendment and acknowledges receipt of a copy of the Second Amendment. Each
Grantor agrees, confirms and acknowledges that its liability under the Security
Documents to which it is a party is in no way affected or impaired by reason of
the execution and delivery of the Second Amendment and that all of the terms,
conditions, provisions, agreements, requirements, promises, obligations, duties,
covenants and representations in such Security Documents, as amended hereby, are
hereby ratified and reaffirmed by the Grantor. Further, each Grantor
acknowledges and agrees that (i) the Security Documents to which it is a party
remain in full force and effect and are valid, binding and fully enforceable in
accordance with their terms, and (ii) each reference in such Security Documents
to the Credit Agreement refers to the Credit Agreement as amended by the Second
Amendment.

2. Representation and Warranty of the Grantors. Each Grantor represents and
warrants to the Agent and the Lenders that the above Recitals are true and
correct.

3. Counterparts. This Reaffirmation may be executed in any number of
counterparts, and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one of the same instrument. This
Reaffirmation shall be binding upon each Grantor signatory hereto, irrespective
of whether this Reaffirmation is signed by any other Grantor.

[the remainder of this page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has duly executed this Reaffirmation as of the
day and year first above written.

 

CLASSIC DESIGN CONCEPTS, LLC By:     Name:     Title:     PERFORMANCE CONCEPTS,
LLC By:     Name:     Title:     POWERTRAIN INTEGRATION, LLC By:     Name:    
Title:     REGENCY CONVERSIONS, LLC By:     Name:     Title:     STARCRAFT
AUTOMOTIVE GROUP, INC. By:     Name:     Title:    

[Signature Page 1 to Reaffirmation of Security Documents]



--------------------------------------------------------------------------------

TECSTAR, L.P. By:     Name:     Title:     TECSTAR AUTOMOTIVE GROUP, INC. By:  
  Name:     Title:     TECSTAR PARTNERS, LLC By:     Name:     Title:     TROY
TOOLING, LLC By:     Name:     Title:     UNIQUE PERFORMANCE CONCEPTS, LLC By:  
  Name:     Title:    

[Signature Page 2 to Reaffirmation of Security Documents]



--------------------------------------------------------------------------------

WHEEL TO WHEEL, LLC By:     Name:     Title:     WHEEL TO WHEEL POWERTRAIN, LLC
By:     Name:     Title:    

[Signature Page 3 to Reaffirmation of Security Documents]